Citation Nr: 9911363	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for the residuals of a 
retained BB on the right side of the head.

3.  Entitlement to a disability rating in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.

4.  Entitlement to a compensable disability rating for 
condyloma acuminata of the inguinal area.

5.  Entitlement to a compensable disability rating for left 
ear hearing loss.

6.  Entitlement to a compensable disability rating for 
bilateral tinea pedis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1981 to September 1992.  
These matters come to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that decision the RO denied entitlement to service 
connection for pes planus and a chronic skin disorder.  The 
RO also granted service connection for patellofemoral pain 
syndrome of the right knee, and assigned a 10 percent 
disability rating for the disorder, and for left ear hearing 
loss, with a noncompensable rating assigned.

In a March 1995 rating decision the RO denied entitlement to 
service connection for the residuals of a retained BB on the 
right side of the head and granted service connection for 
bilateral tinea pedis and condyloma acuminata, both of which 
were rated as noncompensable.  The veteran perfected an 
appeal of the denial of service connection for pes planus and 
the residuals of a retained BB on the right side of the head, 
and the disability ratings assigned for patellofemoral pain 
syndrome of the right knee, condyloma acuminata, left ear 
hearing loss, and bilateral tinea pedis.

In his June 1995 substantive appeal the veteran raised 
specific objections to the ratings assigned for his right 
knee disability and for tinea pedis.  Although he did not 
make specific reference to the remaining issues, which were 
included in May 1994 and April 1995 notices of disagreement, 
he stated that he wanted to have his life back the way it 
was, without all of his physical problems, and that he was 
"all right" when he went into military service but that he 
was "a wreck" when he came out.  By applying a liberal 
interpretation to the veteran's statements, the Board finds 
that his substantive appeal includes all of the issues raised 
in his notices of disagreement.  See Talbert v. Brown, 7 Vet. 
App. 352, 356 (1995) (although the veteran must indicate a 
desire to raise a particular issue before the Board, that 
indication need not be expressed or highly detailed; it must 
only reasonably raise the issue); 38 C.F.R. § 20.202 (1998).

In his May 1994 notice of disagreement the veteran also 
questioned the recoupment of his service department 
separation pay from his VA compensation benefits, although he 
did not state that he was appealing that action.  He was 
provided an explanation and the legal basis for the 
recoupment in a March 1994 letter from VA, but he made no 
further reference to the recoupment.  He did not include the 
issue of recoupment of his separation pay in his substantive 
appeal.  

A notice of disagreement is defined by regulation as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result," and it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Hamilton 
v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994).  Because the veteran did not 
indicate that he was contesting the result of the decision to 
recoup severance pay from his VA compensation by seeking 
appellate review, the Board finds that this issue is not 
within the Board's jurisdiction.  38 U.S.C.A. § 7105 (West 
1991); see Slater v. Brown, 9 Vet. App. 240, 244 (1996) (in 
order to initiate the appellate process, the notice of 
disagreement must sufficiently encompass the issue).  In 
addition, the veteran has not been provided a statement of 
the case pertaining to this issue, the issue was not 
certified to the Board as being in appellate status, and the 
veteran's representative has presented no arguments regarding 
the issue.  The Board finds, therefore, that the veteran has 
not been prejudiced by the Board's finding that the issue is 
not within its jurisdiction.  See Marsh v. West, 11 Vet. App. 
468 (1998).

In his June 1995 substantive appeal the veteran initially 
raised the issue of entitlement to a compensable disability 
rating for chronic left shoulder strain.  In a November 1998 
statement he again raised the issue of the recoupment of his 
separation pay by withholding his VA compensation.  These 
issues have not been developed or adjudicated by the RO and 
are referred to the RO for appropriate action.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (issues that are raised for the 
first time on appeal should be referred to the RO for 
appropriate action).

The March 1994 and March 1995 decisions were made by the RO 
in Des Moines, Iowa, because the veteran's case file was 
transferred to that RO due to the inability of the RO in Los 
Angeles, California, to process its workload following an 
earthquake.  The case file was subsequently returned to the 
Los Angeles RO, and that RO certified the veteran's appeal to 
the Board.

The issue of entitlement to a compensable disability rating 
for condyloma acuminata of the inguinal area will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for pes 
planus is not supported by competent medical evidence showing 
that the veteran has pes planus that is related to an in-
service disease or injury.

2.  The veteran has a retained BB on the right side of the 
head that is presumed to have resulted from an in-service 
injury.

3.  From October 1, 1992, to December 5, 1997, patellofemoral 
pain syndrome of the right knee was manifested by mild 
collateral laxity, crepitus, pain and stiffness, and range of 
motion from five to 115 degrees.

4.  Effective December 5, 1997, patellofemoral pain syndrome 
of the right knee has been manifested by pain and stiffness, 
and range of motion from zero to 110 degrees.

5.  The average puretone decibel threshold in the left ear is 
46 decibels, with speech discrimination ability of 
92 percent, and the hearing acuity in the right ear is 
presumed to be normal.

6.  Tinea pedis is manifested by exacerbations of 
hyperhidrosis, fissures, and scaling on the sole, between the 
toes, and over the medial and lateral aspects of the right 
foot, which causes itching and a burning sensation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The residuals of a retained BB on the right side of the 
head were incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

3.  The criteria for a 20 percent disability rating for 
patellofemoral pain syndrome of the right knee were met from 
October 1, 1992, to December 5, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Code 5257 (1998).

4.  Effective December 5, 1997, the criteria for a disability 
rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Code 5257 (1998).

5.  The criteria for a compensable disability rating for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1998).

6.  The criteria for a compensable disability rating for 
tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in May 1981 an examination revealed no abnormalities 
in the pertinent body systems.  In January 1987 he complained 
of chronic pain and swelling in the right knee since July 
1986, at which time he incurred a twisting injury to the 
knee.  He reported having pain after running or performing 
squats.  Examination revealed a positive patellar grind test, 
but no other abnormalities, and his complaints were assessed 
as patellofemoral pain syndrome.  The examiner noted that the 
veteran was a weight lifter, and instructed him to not 
perform squats or knee bends.

The veteran again complained of knee pain in March, August, 
September, and November 1987.  The examiner noted in 
September 1987 that the veteran lifted weights every day, 
including a bench press of 450 pounds and a squat press of 
650 pounds.  The examiner found that he had good flexibility 
in the knee, except for squatting, and no other abnormalities 
were documented.

In August 1991 the veteran reported having had venereal warts 
in the groin area for six months, which were treated on two 
occasions.  The warts were treated again in December 1991.

In May 1992 he complained of having pain in the right knee 
since March 1992.  At that time the examiner noted that the 
veteran was a power lifter, and that activity increased his 
knee pain.  Examination, including an X-ray study of the 
knees, revealed no abnormalities, and he was provided pain 
medication. 

An orthopedic examination in June 1992 showed mild lateral 
collateral laxity and slight medial collateral laxity, 
negative Lachman's sign, and full range of motion.  The 
examiner noted that the veteran supinated his feet while 
walking, which resulted in wear on the lateral side of his 
shoes.  The examiner found that his knee pain was probably 
due to foot supination with walking, and he was referred to 
the podiatry clinic for wedge inserts to correct his foot 
posture.  In July 1992 he reported that his knee pain was 
improving.

The report of a September 1992 podiatry examination shows 
that the veteran had knee pain for the previous six years, 
which he attributed to the way he walked.  He denied having 
any symptoms of the feet.  Examination revealed increased 
supination and slight ankle varus with plantar deviation of 
the metatarsals.  The podiatrist found that the veteran's 
knee pain could be due to the increased supination and ankle 
varus, and he was provided lateral heel wedges and a 
metatarsal lift to correct his gait.

In conjunction with his September 1992 separation examination 
the veteran complained of swollen or painful joints, hearing 
loss, and foot trouble.  Examination revealed tinea pedis and 
crepitus in both knees.  Audiometric testing in conjunction 
with the September 1992 separation examination revealed an 
average puretone threshold at the relevant frequencies in the 
left ear of 39 decibels, and later in September 1992 the 
thresholds averaged 45 decibels.  Speech audiometry was 
apparently not conducted.  

The report of an October 1992 ear, nose, and throat 
examination indicates that an evaluation could not be 
conducted at the facility from which the veteran was 
separating from service due to his upcoming termination date, 
and he was provided extended medical benefits beyond his 
service termination date in order to complete the evaluation 
at his home station.  He was provided the ear, nose, and 
throat evaluation in order to determine the etiology of a 
severe to profound high frequency, sloping, sensorineural 
hearing loss in the left ear.  An examination and history did 
not result in a determination of the etiology of the hearing 
loss, and he was referred for a magnetic resonance image 
(MRI).

The report of an October 1992 MRI shows that the examination 
was conducted in order to determine the etiology of the 
veteran's left ear hearing loss.  The examination revealed a 
BB metallic artifact in the right posterolateral aspect of 
the head, but no other abnormalities.

The report of a January 1993 VA medical examination indicates 
that the veteran reported having pain and crepitation in both 
knees since 1984, at which time he had been pinned under a 
weight.  He also reported pes planus, tinea pedis, and a 
bilateral hearing loss since that time.  The examiner found 
no clinical evidence pertaining to the skin, and provided a 
diagnosis of tinea pedis, practically clear at that time.

In conjunction with a January 1993 VA orthopedic examination 
the veteran reported having had pain in his knees since 1984, 
and that he had difficulty going up and down stairs.  He 
stated that he had flat feet, which had "just occurred," 
and that he had been prescribed arch supports in August 1992, 
but that they were of no benefit.  The examiner noted that 
the veteran was heavily muscled, and that he was five feet 
nine inches tall and weighed 250 pounds.  Examination of the 
knees revealed no abnormalities, with the exception of some 
lateral instability and range of motion of the right knee 
from five degrees to 115 degrees.  Examination of the feet 
revealed normal arches and no evidence of pes planus.  As a 
result of the examination the examiner provided a diagnosis 
of internal derangement of the knee, probably chondromalacia.

The report of a January 1993 VA audiometric examination shows 
that testing revealed an average puretone threshold in the 
left ear of 38 decibels and a speech recognition score of 
92 percent.  The average puretone threshold in the right ear 
was nine decibels, with a speech recognition score of 
100 percent.  As the result of the examination the 
audiologist determined that the hearing acuity in the right 
ear was within normal limits, and that the veteran had a 
moderate to severe sensorineural hearing loss in the left 
ear.

A January 1994 private treatment record shows that the 
veteran reported having twisted his right knee the previous 
day, resulting in progressive knee pain and difficulty 
bearing weight.  Examination of the right knee showed some 
lateral collateral tenderness with external rotation greater 
than internal rotation, equivocal grinding maneuver, and 
negative Lachman's and drawer tests.  An X-ray study revealed 
no effusion, no acute fracture, and no intra-articular 
calcification.  The injury was diagnosed as a strain of the 
lateral collateral ligament of the right knee, for which an 
imobilizer and crutches were provided.

In his May 1994 notice of disagreement the veteran reported 
that his right knee was painful whenever he had to bend down, 
and that he had pain in his knee when walking on an uneven 
surface or keeping the knee in a bent position for too long.  
He stated that he was given platforms to build up his arches 
while in service.  He reported having a BB in his head that 
was discovered as the result of a MRI.

In conjunction with a January 1995 VA dermatology examination 
the veteran reported having had tinea pedis since 1985.  
Examination of the feet revealed that both feet were 
hyperhydrotic, fissured, and scaling, which was diagnosed as 
tinea pedis.  The extent of the manifestations was not 
described.

The report of a January 1995 VA medical examination indicates 
that the veteran had pain in the right knee that was related 
to activity, primarily lateral movement, and an occasional 
sensation that the knee was giving out.  The pain was 
described as a dull ache occurring in the lateral portion of 
the right knee on a daily basis, which was aggravated by 
walking 50-60 feet or by bending.  Examination of the right 
knee revealed no effusion, no erythema, mild tenderness along 
the lateral side of the knee, minimal crepitus, mild pain 
along the lateral right knee with lateral stress, negative 
McMurray's test, and range of motion from zero to 
130 degrees.  An X-ray study of the right knee showed some 
slight degenerative spurring of the lateral tibial spine.  
The examiner provided a diagnosis of chronic bilateral knee 
pain.

In his April 1995 notice of disagreement the veteran reported 
that the areas between his toes itched so badly that he 
scratched the areas until they bled, and that he had little 
bubbles of fluid on his toes.  In his June 1995 substantive 
appeal he stated that he had pain in his right knee every day 
with walking or bending, and that sometimes it felt as if it 
was slipping out of joint.  He also stated that he had 
scaling on the side and between the toes of the right foot, 
which sometimes itched and at other times caused a burning 
sensation.

The veteran was provided a VA medical examination in December 
1997, the report of which shows that he sustained an injury 
to the right knee in 1986 while lifting weights, with knee 
pain since the injury.  He also reported having incurred a 
twisting injury to the right knee in 1994.  He stated that 
the pain occurred in the lateral aspect of the knee, and that 
the pain occurred or increased with activity and the onset of 
cold, damp weather.  The examiner noted that he demonstrated 
no joint or extremity pain when standing or walking.  

Examination of the right knee showed moderate tenderness over 
the anterior, medial, and lateral aspects of the knee, no 
edema or erythema, range of motion from zero to 110 degrees, 
no pain on extension but moderate pain with flexion at 
110 degrees, negative McMurray's test, no evidence of medial 
or lateral collateral ligament injury, and no impairment of 
strength in the right lower extremity.  The examiner noted 
that an X-ray study of the right knee in December 1997 was 
normal, and provided the opinion that the right knee pain was 
due to patellofemoral syndrome.

The veteran also reported having a scaly eruption on the 
sole, between the toes, and over the medial and lateral 
aspects of the right foot that had persisted since 1986.  
Examination of the feet revealed a scaly, non-erythematous 
eruption between the toes, on the sole, and over the medial 
and lateral aspects of the right foot.  The examiner provided 
a diagnosis of tinea pedis of the right foot.

The report of a December 1997 VA audiometric examination 
shows that the average puretone threshold in the left ear was 
46 decibels, with speech discrimination ability of 
94 percent.  The examiner determined that the hearing acuity 
was within normal limits in the right ear, and that the 
veteran had a moderate to severe sensorineural hearing loss 
in the left ear.

In conjunction with a July 1998 VA orthopedic examination the 
veteran reported having difficulty squatting, that he had 
pain in his knee in the mornings, and that lateral movement 
of the knee increased the pain.  He also reported getting a 
shotgun pellet in his scalp in 1983.  The examiner found that 
the veteran was five feet, ten inches tall, and that he 
weighed 296 pounds.  Examination revealed that he had tinea 
pedis, right foot worse than left, a small lump under the 
scalp on the right posterior of the head consistent with a 
foreign body, and a one-half inch scar just below the 
hairline that was not significantly disfiguring.  The 
orthopedist examined the feet and found no evidence of flat 
feet, no evidence of abnormal weight bearing, and no shoe 
inserts.  The orthopedist provided a diagnosis of moderate 
tinea pedis, and provided the opinion that the disorder had 
no impact on the veteran's daily life.

Examination of the right knee showed a range of motion of 
from zero to 140 degrees, 5/5 strength in all muscle groups, 
no evidence of wasting, no bony or arthritic deformity, and 
negative McMurray's and drawer tests.  Although the examiner 
reported objective evidence of pain when examining the 
shoulders, he made no reference to any demonstration of pain 
when examining the knee.  The examiner stated that no 
abnormalities of the knee were found on examination, and no 
diagnosis was provided for the chronic knee pain.  The 
functional limitations were described as morning stiffness 
and difficulty getting up from a squat.  The examiner also 
provided the opinion that the veteran's morbid obesity 
increased the symptomatology of his knee disorder.

II.  Service Connection for Pes Planus

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, No. 96-1214, slip op. at 7 (U.S. Vet. App. Feb. 11, 
1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for pes planus 
is not well grounded because the medical evidence does not 
show that the veteran has pes planus that is related to an 
in-service disease or injury.  Although the veteran claims to 
have pes planus, apparently because he was provided shoe 
inserts during service, his assertions are not probative 
because he is not competent to provide evidence of a medical 
diagnosis.  Grottveit, 5 Vet. App. at 93.  According to the 
service medical records, the shoe inserts were provided due 
to supination when walking, which was thought to cause his 
knee pain.  The examinations that the veteran was provided 
following his separation from service revealed no evidence of 
pes planus.

The veteran is competent to provide evidence that he has pes 
planus in terms of the continuation of a disorder following 
the diagnosis of pes planus in service.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  In order to establish a 
well-grounded claim, however, he must submit medical evidence 
of a current diagnosis and evidence relating the current 
diagnosis to an in-service disease or injury.  See Clyburn, 
No. 97-1321.  In the absence of such evidence, the claim of 
entitlement to service connection for pes planus is not well 
grounded.

II.  Service Connection for the Residuals of a Retained BB

A.  Laws and Regulations

The Board concludes that the veteran's claim for service 
connection for the residuals of a retained BB is well 
grounded because the evidence shows that it is plausible.  
The claim is plausible because the veteran's entrance 
examination makes no reference to a retained BB in the scalp, 
and a retained BB was found in October 1992, in conjunction 
with his separation examination and contemporaneous with his 
October 1992 claim.  See Hampton v. Gober, 10 Vet. App. 481, 
482 (1997).  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The relevant 
evidence pertaining to the issue consists of the veteran's 
service medical records, the report of an October 1992 MRI 
study, the report of the VA examination in July 1998, and the 
veteran's statements.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

B.  Analysis

The report of the examination that the veteran received on 
entry into active service in May 1981 makes no reference to 
him having a retained BB in his scalp.  The veteran is, 
therefore, entitled to the presumption of soundness on 
entering active service.  38 C.F.R. § 3.304(b).  Although his 
service medical records are silent for any complaints or 
clinical findings pertaining to an injury that resulted in a 
retained BB in the scalp, the veteran stated that the injury 
resulting in the BB in his scalp occurred in 1983.  The Board 
finds that the veteran's statement is credible, and his 
statements are probative of the occurrence of an observable 
injury.  See Struck v. Brown, 9 Vet. App. 145, 154-155 (1996) 
(the Board must determine the credibility of the evidence); 
see also Savage, 10 Vet. App. at 496 (the veteran's 
statements pertaining to an injury are probative if the 
injury is observable).

The report of the October 1992 MRI shows that the veteran has 
a retained BB in his scalp, and the examiner in July 1998 
found evidence of the retained foreign body and a related 
scar on the scalp.  The October 1992 MRI was conducted in 
conjunction with his September 1992 separation examination, 
and constitutes evidence that he had the retained BB when he 
was separated from service.  Because the evidence shows that 
the injury resulting in the retained BB occurred in service, 
the Board has determined that the evidence supports the claim 
of entitlement to service connection for the residuals of a 
retained BB on the right side of the head.

III.  Increased Ratings

The Board finds that the veteran's appeals of the disability 
ratings assigned with the grants of service connection in 
March 1994 and March 1995 are well grounded within the 
meaning of the statutes and judicial construction and that VA 
has a duty, therefore, to assist him in the development of 
the facts pertinent to the appeals.  38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The relevant evidence pertaining to the issues consists of 
the veteran's service medical records, private treatment 
records, the reports of VA examinations in January 1993, 
January 1995, December 1997, and July 1998, and the veteran's 
statements.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
appeals and that VA has fulfilled its obligation to assist 
him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20, 4.27.

The determination of whether a higher disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

A.  Patellofemoral Pain Syndrome of the Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  Diagnostic Code 5260 for 
limitation of flexion of the leg provides a noncompensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  
Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, and a 30 percent 
rating if limited to 20 degrees.  38 C.F.R. § 4.71a.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with Diagnostic Code 5257, a 10 percent rating 
applies if the knee disorder is slight, and a 20 percent 
rating applies if the disorder is moderate.  The evidence 
shows that from October 1, 1992, until December 5, 1997, the 
right knee disorder was manifested by mild collateral laxity, 
crepitus, pain and stiffness, and range of motion from five 
to 115 degrees.  The normal range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Although an X-ray study of the right knee in January 1995 
showed some slight degenerative spurring of the lateral 
tibial spine, the diagnosis of degenerative joint disease has 
not been rendered.  38 C.F.R. § 4.59.  The finding of mild 
collateral laxity entitles the veteran to a 10 percent rating 
as slight lateral instability.  

Because the disability pertains to a disorder of the 
musculoskeletal system, all of the functional limitations 
included in 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining the appropriate rating, including pain, weakness, 
limitation of motion, and lack of strength, speed, 
coordination or endurance.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In addition to lateral instability, 
the right knee disorder is manifested by crepitus, pain and 
stiffness, including pain with use, and limited range of 
motion that is not sufficient to warrant a zero percent 
rating based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261; VAOPGCPREC 23-97.  The Board 
finds that the functional limitations together with the 
lateral instability warrant a 20 percent disability rating 
for the right knee disorder from October 1, 1992, to December 
5, 1997.  See Johnson v. Brown, 9 Vet. App. 7 (1996) (when 
evaluating a knee disorder in accordance with Diagnostic Code 
5257, all of the functional limitations should be 
incorporated into the diagnostic code).

According to the other diagnostic codes pertaining to the 
knee, a 30 percent disability rating requires ankylosis of 
the knee in full extension or flexion between zero and 
10 degrees, flexion limited to 15 degrees, extension limited 
to 20 degrees, or malunion of the tibia and fibula with 
marked knee disability.  The functional limitations imposed 
by lateral instability, crepitus, and pain with use, 
including the restrictions in standing, walking, and bending, 
are not found to be comparable to any of the manifestations 
of a knee disorder that warrant a 30 percent rating under the 
diagnostic codes pertaining to the knee.  There is no 
question regarding which of two evaluations would more 
properly classify the severity of the right knee disability.  
38 C.F.R. § 4.7.  The Board has determined, therefore, that 
the preponderance of the evidence is against entitlement to a 
disability rating in excess of 20 percent for the right knee 
disorder from October 1, 1992, to December 5, 1997.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).

As a result of the examination on December 5, 1997, the 
examiner found no evidence of instability in the right knee 
and no evidence of crepitus.  Effective on December 5, 1997, 
the right knee disorder has been manifested by pain and 
stiffness, including pain with use, and range of motion from 
zero to 110 degrees due to pain.  The range of motion from 
zero to 110 degrees is not sufficient to warrant a zero 
percent rating in accordance with Diagnostic Codes 5260 or 
5261.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97.  

According to the remaining diagnostic codes pertaining to the 
knee, a 20 percent disability rating applies if the knee 
disorder is manifested by a dislocated semilunar cartilage, 
with locking, pain, and effusion into the joint; flexion 
limited to 30 degrees; extension limited to 15 degrees; or 
malunion of the tibia and fibula, with moderate knee 
disability.  38 C.F.R. § 4.71a.  The functional limitations 
of pain and stiffness, including pain with use, are not found 
to be comparable to the functional limitations resulting from 
the criteria for 20 percent ratings shown in the remaining 
diagnostic codes pertaining to the knee.  There is no 
question regarding which of two evaluations would more 
properly classify the severity of the right knee disability.  
38 C.F.R. § 4.7.  The Board finds that effective December 5, 
1997, the functional limitations due to pain and stiffness, 
including pain with use, are appropriately compensated under 
the 10 percent disability rating that has been assigned by 
the RO, and that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent 
effective December 5, 1997.  Spurgeon, 10 Vet. App. at 194.

B.  Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110.

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the non-service-connected ear is considered to be normal.  
See Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 
12 Vet. App. 142 (1999); VAOPGCPREC 32-87.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at Level X or 
XI.  38 C.F.R. § 4.87, Diagnostic Code 6101.  

A noncompensable rating is assigned for unilateral defective 
hearing where the puretone threshold average in the service-
connected ear is 46 decibels with speech recognition ability 
of 92 percent correct (Level I).  38 C.F.R. § 4.87, 
Diagnostic Code 6100.  There is no question regarding which 
of two evaluations would more properly classify the severity 
of the left ear hearing loss.  38 C.F.R. § 4.7.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for left ear hearing loss.

C.  Tinea Pedis

Tinea pedis is not listed as a condition in the Rating 
Schedule and the disorder is, therefore, rated by analogy to 
a listed disorder.  38 C.F.R. § 4.20.  Tinea pedis is rated 
as analogous to eczema under Diagnostic Code 7806 because the 
functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to that disorder, 
and none of the remaining diagnostic codes pertaining to the 
skin include the symptoms or manifestations applicable to 
tinea pedis.  38 C.F.R. § 4.118.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating applies if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A noncompensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118.

The veteran's tinea pedis is manifested by hyperhidrosis, 
fissures, and scaling on the sole, between the toes, and over 
the medial and lateral aspects of the right foot, which 
causes itching and a burning sensation.  According to 
Diagnostic Code 7806, a compensable disability rating 
requires that the exfoliation, exudation, or itching involve 
an exposed surface or an extensive area.  Because the 
disorder occurs on the foot, the Board finds that it does not 
occur on an exposed surface.  In addition, the limitation of 
the disorder to the areas between the toes, the sole, and the 
sides of one foot does not constitute an extensive area of 
involvement.  There is no question regarding which of two 
evaluations would more properly classify the severity of the 
skin disorder.  38 C.F.R. § 4.7.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
entitlement to a compensable disability rating for tinea 
pedis.


Higher disability ratings could apply if the cases presented 
exceptional or unusual disability pictures, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected right knee disorder, left ear hearing loss, or 
tinea pedis have resulted in any hospitalizations, or that 
the disorders have caused marked interference with 
employment.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to service connection for pes planus 
is denied.

Entitlement to service connection for the residuals of a 
retained BB on the right side of the head is granted.

A 20 percent disability rating for patellofemoral pain 
syndrome of the right knee is granted from October 1, 1992, 
to December 5, 1997, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  Effective 
December 5, 1997, entitlement to a disability rating in 
excess of 10 percent for patellofemoral pain syndrome of the 
right knee is denied.

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.

Entitlement to a compensable disability rating for tinea 
pedis is denied.


REMAND

In conjunction with a January 1995 VA dermatology examination 
the veteran reported having had recurrent condyloma acuminata 
in the left inguinal area since 1989.  Examination revealed 
numerous one-centimeter papules in the left inguinal area.

According to Diagnostic Code 7819, benign skin growths are 
rated as scars, based on disfigurement, being poorly 
nourished or ulcerated, tender and painful on objective 
demonstration, or based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118.  Although the evidence 
shows that the veteran had numerous one-centimeter papules in 
the left inguinal area, the examiner did not determine 
whether the skin growths were ulcerated, tender and painful 
on objective demonstration, or that they resulted in any 
limitation of function of the affected part.  The Board 
finds, therefore, that an additional examination is 
warranted.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if an examination is inadequate for rating purposes, another 
must be obtained).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for condyloma 
acuminata since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The veteran should be afforded a VA 
dermatology examination in order to 
determine the extent and severity of the 
condyloma acuminata.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment.

The examiner should conduct a dermatology 
examination and describe the skin 
disorder in terms of the extent of the 
body area involved, the presence and 
severity of lesions, including any 
disfigurement, ulceration, tenderness, or 
swelling, the extent of any exfoliation, 
crusting, exudation, or itching, and the 
extent of scarring.  The examiner should 
also describe any systemic or nervous 
manifestations.  In addition, the 
examiner should document the frequency 
and severity of the exacerbations of the 
disorder.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 
11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a compensable disability 
rating for condyloma acuminata.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

